Exhibit 10.25
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA
ANDERSON/GREENWOOD DIVISION

             
ST Holdings, Inc. and FWLL, LLC,
    )     Civil Action No. 8:07-cv-01585-GRA
 
    )      
Plaintiffs,
    )      
 
    )      
vs.
    )      
 
    )      
Rockwell Medical Technologies, Inc.,
    )      
 
    )      
Defendant.
    )      
 
    )                    

MUTUAL RELEASE AND SETTLEMENT AGREEMENT
PLEASE READ CAREFULLY
          THIS MUTUAL RELEASE AND SETTLEMENT AGREEMENT (“Agreement”)
memorializes the agreement entered into on the 26th day of August, 2008, by and
among Plaintiffs, FWLL, LLC and ST Holdings, Inc. (collectively, the
“Plaintiffs”) and Defendant, Rockwell Medical Technologies, Inc. (“Defendant”)
(collectively, the “parties’), and is intended to set forth the terms and
conditions of the agreement reached by the parties in connection with all
disputes between them. This Agreement is not and shall not be construed as an
admission of liability or wrongdoing on the part of any party hereto.
          WHEREAS, Plaintiffs initiated the above-captioned action (the
“Litigation”), alleging claims against Defendant for breach of contract, tenancy
at will, conversion, trespass, trespass to chattels, and gross negligence, all
of which allegations are denied by Defendant;

 



--------------------------------------------------------------------------------



 



          WHEREAS, Defendant answered Plaintiffs’ Complaint, denying liability
to Plaintiffs;
          WHEREAS, the parties have agreed to amicably resolve the Litigation
and to settle all matters before them;
          NOW, THEREFORE, based on the mutual obligations set forth below and
for such other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereby agree to the following settlement
agreement:
          1. Unless the context plainly requires otherwise, the terms
“Plaintiffs” includes Plaintiffs FWLL, LLC and ST Holdings, Inc., in each and
every capacity, together with their respective agents, employees, subsidiaries,
affiliates, investigators, insurers, attorneys, relatives, heirs, executors,
administrators, successors, and assigns. The term “Defendant” includes Rockwell
Medical Technologies, Inc., in each and every capacity, together with its
respective agents, employees, subsidiaries, affiliates, investigators, insurers,
attorneys, relatives, heirs, executors, administrators, successors, and assigns.
          2. Plaintiffs agree to irrevocably and unconditionally release and
forever discharge Defendant of and from any and all claims, damages, demands,
actions, causes of action or suits at law, whether in tort or in contract, in
law or in equity, of any kind or nature whatsoever that may exist or could be
alleged to exist as of the date of this Agreement, including but not limited to
those claims asserted by Plaintiffs in the Litigation, for or because of any
matter or thing done or omitted to be done by Defendant, and the effects and
results thereof, whether known or unknown by Plaintiffs, from the beginning of
time through the date of this Agreement. The parties specifically acknowledge
and agree, however, that this provision in no

2



--------------------------------------------------------------------------------



 



way prohibits any party from responding to a subpoena or any other lawful
process issued by a court or government agency.
          3. Defendant agrees to irrevocably and unconditionally release and
forever discharge Plaintiffs of and from any and all claims, damages, demands,
actions, causes of action or suits at law, whether in tort or in contract, in
law or in equity, of any kind or nature whatsoever that may exist or could be
alleged to exist as of the date of this Agreement, for or because of any matter
or thing done or omitted to be done by Plaintiffs, and the effects and results
thereof, whether known or unknown by Plaintiffs, from the beginning of time
through the date of this Agreement. The parties specifically acknowledge and
agree, however, that this provision in no way prohibits any party from
responding to a subpoena or any other lawful process issued by a court or
government agency.
          4. The parties represent and warrant that they have not assigned or
transferred and that they will not assign or transfer, any of the claims, or any
portion thereof, which have or could have been alleged or asserted in the
Litigation and/or those which are being released or that are contemplated by
this Agreement, including, but not limited to, all claims, liens, obligations,
liabilities, charges, demands, actions, rights, debts, and causes of action, and
from all liability for legal or equitable relief of whatsoever nature, known or
unknown, that they ever had, now have, or may hereafter claim to have against
any other party to the Litigation arising directly or indirectly out of, in any
way connected with, or related to, any facts, acts, conduct, representations,
omissions, contracts, claims, events, causes, matters, or things of any
conceivable kind or character, which were, or could have been, included in the
Litigation.
          5. Within thirty (30) days of the execution of this agreement by all
parties, Defendant will make payment to Plaintiffs in the amount of THREE
HUNDRED SEVENTY-

3



--------------------------------------------------------------------------------



 



FIVE THOUSAND AND 0/100 ($375,000.00) DOLLARS by delivery of settlement draft to
the offices of Nicholson & Anderson, 109 West Court Avenue, Greenwood, South
Carolina 29646. This settlement draft will be made payable to “FWLL, LLC, ST
Holdings, Inc., and their attorneys, Nicholson & Anderson.”
          6. On or before January 1, 2009, Defendant will make a second payment
to Plaintiffs in the amount of THREE HUNDRED SEVENTY-FIVE THOUSAND AND 0/100
($375,000.00) DOLLARS by delivery of settlement draft to the offices of
Nicholson & Anderson, 109 West Court Avenue, Greenwood, South Carolina 29646.
This settlement draft will be made payable to “FWLL, LLC, ST Holdings, Inc., and
their attorneys, Nicholson & Anderson.”
          7. Within five (5) days of the execution of this agreement by both
parties, a Consent Stipulation of Dismissal with prejudice for the
above-referenced civil action will be executed by counsel for Plaintiffs and
Defendant and filed with the Court.
          8. Plaintiffs and Defendant agree not to disparage one another in any
manner, including with respect to the allegations made in the Litigation.
          9. Plaintiffs and Defendant agree that the terms of the settlement set
forth herein shall be confidential except where disclosure is required by law.
          10. The parties mutually agree to cooperate and take all steps
necessary and reasonable to effectuate this Agreement.
          11. Nothing in this Agreement shall be construed as an admission by
any party or its officers or representatives of the validity of any claims by
any other party or of any wrongdoing on their part or on the part of any of its
management representatives, and any such alleged wrongdoing and/or liability is
expressly denied.

4



--------------------------------------------------------------------------------



 



          12. The parties acknowledge they have received good and sufficient
consideration for their execution of this Agreement, and that the consideration
stated herein is sufficient to support and does, in fact, support the full and
final release and waiver of all claims each may have against the other.
          13. The parties expressly acknowledge and declare that no other or
further contract, promise or inducement whatsoever has been made to them by each
other, that they have carefully read and fully understand all of the provisions
of this Agreement, that they have reviewed and discussed the terms of this
Agreement with their legal counsel and that the they have signed the Agreement
of their own free will and accord.
          14. The parties agree that they shall each bear their own attorneys’
fees, costs and expenses associated with this action.
          15. The parties agree that this Agreement may be used in a subsequent
proceeding in which either of the parties alleges a breach of this agreement.
          16. The parties mutually agree that if any provision of this Agreement
is found to be unenforceable, said provision shall be severed from the Agreement
and shall have no effect on the enforceability of any other provision in the
Agreement.
          17. This Agreement constitutes the complete understanding between the
parties in this matter and supersedes any and all prior or contemporaneous
representations, promises, inducements, understandings, and agreements. It may
not be amended except by a written instrument signed by Plaintiffs and
Defendant.
          18. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original Agreement, and all of which shall constitute
one agreement to be

5



--------------------------------------------------------------------------------



 



effected. Photocopies or facsimile copies of this Agreement may be treated as an
original. A duly authorized attorney may sign on behalf of a corporate entity.
          19. This Agreement shall be governed by the laws of the State of South
Carolina and federal law where applicable. The parties mutually agree that a
breach of the terms of this Agreement shall be deemed a violation of an Order of
the Court.
          IN TESTIMONY WHEREOF, the parties have hereunto set their hands and
seals the day and year first written above.
[SIGNATURES ON FOLLOWING PAGE]

6



--------------------------------------------------------------------------------



 



         
 
  Rockwell Medical Technologies, Inc.    
 
       
 
  /s/ Robert L. Chioini    
 
       
 
  By: Robert L. Chioini    
 
  Its: Chief Executive Officer    
 
       
 
  APPROVED:    
 
       
 
  /s/ Giles M. Schanen, Jr., Esq.    
 
       
Dated: September 24, 2008.
  Giles M. Schanen, Jr., Esq.    
 
  Counsel for Defendant    
 
       
 
  FWLL, LLC    
 
       
 
  /s/ Dwight Funderburk    
 
       
 
  By: Dwight Funderburk    
 
  Its: Managing Partner    
 
       
 
  APPROVED:    
 
       
 
  /s/ William H. Nicholson, Jr., Esq.    
 
       
Dated: September 24, 2008.
  William H. Nicholson, Jr., Esq.    
 
  Counsel for Plaintiff FWLL, LLC    
 
       
 
  ST HOLDINGS, INC.    
 
       
 
  /s/ J. Benjamin Lawrence    
 
       
 
  By: J. Benjamin Lawrence    
 
  Its: President    
 
       
 
  APPROVED:    
 
       
 
  /s/ William H. Nicholson, Jr., Esq.    
 
       
Dated: September 24, 2008.
  William H. Nicholson, Jr., Esq.    
 
  Counsel for Plaintiff, ST Holdings, Inc.    

7